PER CURIAM.
The judgments of conviction and sentences under review are affirmed upon a holding that: (1) the trial court committed no reversible error in denying defense motions for severance of defendants and counts because: (a) the defendants and counts were properly joined under Fla.R. Crim.P. 3.150; (b) the failure of the co-defendant Orestes Delgado to contest the charges against him at trial did not require a severance of defendants as, in our view, this failure did not implicate the defendant Gomez in the crimes charged and therefore a severance of defendants was not required under Fla.R.Crim.P. 3.152(b)(1)(H); and (c) the error, if any, in denying the subject motions to sever was harmless in view of the overwhelming evidence of guilt against the defendant Gomez. Dean v. State, 430 So.2d 491 (Fla. 3d DCA 1983); (2) no other reversible error has been demonstrated in this record.
Affirmed.